           Case 1:21-mc-00040-AWI-SKO Document 13 Filed 06/09/21 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       Case No. 1:21-mc-00040-SKO
12
                  Plaintiff,                         FINDINGS AND RECOMMENDATIONS FOR
13                                                   FINAL ORDER OF GARNISHMENT (WAGES)
                               v.
14                                                   (Doc. 11)
     JASON WILSON,
15                                                   Criminal Case No.: 1:14-CR-00187-DAD-BAM
                  Defendant and Judgment Debtor.
16                                                   OBJECTIONS DUE: 14 DAYS

17   THE CARLSTAR GROUP LLC
     (and its Successors and Assignees),
18
                  Garnishee.
19

20          The Court, having reviewed its files and United States of America’s Request for Findings and

21 Recommendations for Final Order of Garnishment (Wages) (Doc. 11), and good cause appearing

22 therefore, hereby recommends a final order of garnishment be granted.

23          Accordingly, IT IS RECOMMENDED that:

24          1.     The United States’ Request for Findings and Recommendations for Final Order of

25 Garnishment be GRANTED;

26          2.     Garnishee The Carlstar Group, LLC, be directed to pay the Clerk of the United States

27 District Court 25% of Judgment Debtor Jason Wilson’s ongoing and non-exempt disposable wages,

28 earnings, commissions, and bonuses;



30
           Case 1:21-mc-00040-AWI-SKO Document 13 Filed 06/09/21 Page 2 of 3

 1          3.      Garnishee The Carlstar Group, LLC, be directed to pay the Clerk of the United States

 2 District Court the amount of non-exempt disposable wages, earnings, commissions, and bonuses already

 3 withheld as a result of the writ, within fifteen (15) days of the filing of the Final Order;

 4          4.      Payment shall be made in the form of a cashier’s check, money order or company draft,

 5 made payable to the Clerk of the Court and delivered to the United States District Court, Eastern District

 6 of California, 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number

 7 (1:14-CR-00187-DAD-BAM) shall be stated on the payment instrument;

 8          5.      Garnishee The Carlstar Group, LLC, shall garnish $7,591.51 of Judgment Debtor’s wages,

 9 representing the litigation surcharge, once the judgment balance of $62,904.46 is satisfied. Garnishee

10 shall pay the litigation surcharge to the United States Department of Justice via a single payment within

11 twenty (20) days of the garnished wages accumulating to the $7,591.41 surcharge amount.

12          6.      To make its payment to the Department of Justice, Garnishee The Carlstar Group, LLC,

13 shall deliver a cashier’s check, money order or company draft in the sum of $7,591.51 made payable to

14 the “United States Department of Justice” and mailed overnight to the U.S. Bank Government Lockbox,

15 Attn: DOJ Production Manager/Box 790363, 1005 Convention Plaza, SL-MO-C2G1, St. Louis, MO

16 63101. The check shall state, “CDCS Number 2015A73324” on the face of the check.

17          7.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

18 case, if necessary;

19          8.      This garnishment shall be terminate when (1) the United States seeks to terminate the writ,

20 or (2) when the judgment and litigation surcharge are fully satisfied; and

21          9.      The United States shall mail a copy of these findings and recommendations to the Judgment

22 Debtor at his last known address.

23          These findings and recommendations are submitted to the United States District Judge assigned to

24 the case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days after being served

25 with these findings and recommendations, any party may file written objections with the court and serve

26 a copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s Findings
27 and Recommendations.” Failure to file objections within the specified time may waive the right to appeal

28 the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951


      FINDINGS AND RECOMMENDATIONS
                                                          2
30
          Case 1:21-mc-00040-AWI-SKO Document 13 Filed 06/09/21 Page 3 of 3

 1 F.2d 1153, 1156–57 (9th Cir. 1991).

 2
     IT IS SO ORDERED.
 3

 4 Dated:     June 9, 2021                         /s/   Sheila K. Oberto     .
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      FINDINGS AND RECOMMENDATIONS
                                            3
30
